DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 03/01/2021 is acknowledged. The traversal is on the ground(s) that claim 11 is now amended to depend on claim 1.  This is found persuasive and therefore the restriction is withdrawn, and all claims will be examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin).
Regarding claim 1, Lin teaches the following:
a phased array antenna system comprising: 


Regarding claim 5, Lin as referred in claim 1 teaches the following:
wherein the dielectric substrates of the second plurality of edge antenna elements each has a second dielectric constant and the dielectric substrates of the third plurality of central antenna elements each has a third dielectric constant (as shown in figures 3-4), the second dielectric constant being higher than the first dielectric constant (4.3-4.5 of the edge elements > 4.2 of the top right and bottom left corners, figures 3-4), and the third dielectric constant being higher than the second dielectric constant (4.6-4.7 of the central elements > 4.3-4.5 of the edge elements, figures 3-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin) in view of Sabielny (US 2013/0002491).
Regarding claim 2, Lin as referred in claim 1 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrate of each corner antenna element of the first plurality of corner antenna elements includes a frame structure having a plurality of cavities formed therein.
Sabielny suggests the teachings of the dielectric substrate (elements 5 and 6, figure 2) of each antenna element includes a frame structure having a plurality of cavities (elements 21, figure 2) formed therein.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrate of each corner antenna element of the first plurality of corner antenna elements of Lin to include a frame structure having a plurality of cavities formed therein as suggested by the teachings of Sabielny which can be used when the conductive patch includes a top patch and a bottom patch so that the relative permittivity between the patch elements is significantly reduces which results in a significant reduction of the electromagnetic coupling of the patch elements (paragraph [0010]).

Regarding claim 3, Lin as referred in claim 2 teaches the phased array antenna system with the exception for the following:
wherein sizes of the plurality of cavities vary laterally across the dielectric substrate.
However, Sabielny does suggests in figures 1 and 2 that the size of the cavities can vary. 
.

Claims 6-9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin) in view of Liu et al. (US 2018/0337456, hereby referred as Liu).
Regarding claim 6, Lin as referred in claim 1 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrate is a multi-layer dielectric substrate, and wherein the conductive patch includes a top patch disposed on a first surface of the multi-layer dielectric substrate and a bottom patch disposed within the multi-layer dielectric substrate below the top patch.
Liu suggests the teachings of wherein the dielectric substrate is a multi-layer dielectric substrate (elements 1-3, figures 1-2), and wherein the conductive patch includes a top patch (element 11, figures 1-2) disposed on a first surface of the multi-layer dielectric substrate and a bottom patch (element 21, figures 1-2) disposed within the multi-layer dielectric substrate below the top patch.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrate of Lin to be a multi-layer dielectric substrate, and wherein the conductive patch includes a top patch disposed on a first surface of the multi-layer dielectric substrate and a bottom patch disposed within the multi-layer dielectric substrate below the top patch as suggested by the teachings of Liu as the use of multiple patches in a stacked structure increase an effective area of an 

Regarding claim 7, Lin as referred in claim 6 teaches the phased array antenna system with the exception for the following:
wherein each microstrip antenna element further includes a ground plane disposed on a second surface of the multi-layer dielectric substrate below the bottom patch.
Liu suggests the teachings of wherein each microstrip antenna element further includes a ground plane (element 31, figures 1-2) disposed on a second surface of the multi-layer dielectric substrate below the bottom patch (as shown in figures 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have each microstrip antenna element of Lin as modified to include a ground plane disposed on a second surface of the multi-layer dielectric substrate below the bottom patch as suggested by the teachings of Liu as the ground plane would be needed in the stacked structure to act as a reflector and direct the signals away to reduce any back lobes. 

Regarding claim 8, Lin as referred in claim 7 teaches the phased array antenna system with the exception for the following:
wherein each microstrip antenna element further includes a waveport configured to couple RF signals into and out of the microstrip antenna element.
Liu suggests the teachings of wherein each microstrip antenna element further includes a waveport (the combination of elements 32-33, figures 1-2) configured to couple RF signals into and out of the microstrip antenna element.


Regarding claim 9, Lin as referred in claim 8 teaches the phased array antenna system with the exception for the following:
wherein the waveport includes an RF stripline feed and H-shaped open aperture on the ground plane.
Liu suggests the teachings of wherein the waveport includes an RF stripline feed (element 33, figures 1-2) and H-shaped (element 32, figures 1-2) open aperture on the ground plane.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the waveport of Lin as modified to include an RF stripline feed and H-shaped open aperture on the ground plane as suggested by the teachings of Liu as an RF stripline feed and an aperture would be needed in the stacked structure to couple to and feed the signals to the patch elements to allow them to radiate. 

Regarding claim 11, Lin as referred in claim 1 teaches the phased array antenna system with the exception for the following:
wherein the plurality of microstrip antenna elements comprise a plurality of stacked-patch microstrip antenna elements arranged in a two-dimensional array, each stacked-patch microstrip antenna element of the plurality of stacked-patch microstrip antenna elements including a pair of conductive patches disposed above a ground plane on a dielectric substrate.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have the plurality of microstrip antenna elements of Lin to comprise a plurality of stacked-patch microstrip antenna elements arranged in a two-dimensional array, each stacked-patch microstrip antenna element of the plurality of stacked-patch microstrip antenna elements including a pair of conductive patches disposed above a ground plane on a dielectric substrate as suggested by the teachings of Lin and Liu as the use of multiple patches in a stacked structure increase an effective area of an antenna and allows for a low parasitic parameter and a large effective area that provide the antenna with a high-bandwidth and high-gain performance effect (Liu, paragraph [0011]).

Regarding claim 15, Lin as referred in claim 11 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrate is a multi-layer dielectric substrate, and wherein the pair of conductive patches includes a top patch disposed on a first surface of the multi-layer dielectric substrate and a bottom patch aligned with the top patch and disposed within the multi-layer dielectric substrate between the top patch and the ground plane.
Liu suggests the teachings of wherein the dielectric substrate is a multi-layer dielectric substrate (elements 1-3, figures 1-2), and wherein the pair of conductive patches includes a top patch (element 11, figures 1-2) disposed on a first surface of the multi-layer dielectric substrate and a bottom patch 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrate of Lin as modified to be a multi-layer dielectric substrate, and wherein the pair of conductive patches includes a top patch disposed on a first surface of the multi-layer dielectric substrate and a bottom patch aligned with the top patch and disposed within the multi-layer dielectric substrate between the top patch and the ground plane s suggested by the teachings of Liu as the use of multiple patches in a stacked structure increase an effective area of an antenna and allows for a low parasitic parameter and a large effective area that provide the antenna with a high-bandwidth and high-gain performance effect (Liu, paragraph [0011]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin) in view of Killen et al. (US 2004/0189527, hereby referred as Killen).
Regarding claim 10, Lin as referred in claim 1 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrates of the first plurality of corner antenna elements each has a density that is lower than a density of the dielectric substrates of the second plurality of edge antenna elements and the third plurality of central antenna elements.
Killen suggests the teachings of varying the dielectric constants by carrying the density of a substrate (paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrates of the first plurality of corner antenna elements of Lin to each has a density that is lower than a density of the dielectric substrates of the second plurality of edge antenna . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin) in view of Liu et al. (US 2018/0337456, hereby referred as Liu), and further in view of Killen et al. (US 2004/0189527, hereby referred as Killen).
Regarding claim 12, the combination of Lin and Liu as referred in claim 11 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrate of the corner stacked-patch microstrip antenna elements in the array has a density lower than a density of the dielectric substrate of the non-corner stacked-patch microstrip antenna elements in the array.
Killen suggests the teachings of varying the dielectric constants by carrying the density of a substrate (paragraph [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrates of the corner stacked-patch microstrip antenna elements in the array of Lin to have a density lower than a density of the dielectric substrate of the non-corner stacked-patch microstrip antenna elements in the array as suggested by the teachings of Lin and Killen as varying the densities can be used to alter the dielectric constant which is desirable in Lin to produce the various zones of different dielectric constants. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (CN107834180, cited by the applicant, hereby referred as Lin) in view of Liu et al. (US 2018/0337456, hereby referred as .
Regarding claim 13, the combination of Lin, Liu, and Killen as referred in claim 12 teaches the phased array antenna system with the exception for the following:
wherein the dielectric substrate of the corner stacked-patch microstrip antenna elements in the array includes a plurality of cavities arranged in a regular pattern laterally across the dielectric substrate.
Sabielny suggests the teachings of wherein the dielectric substrate of stacked-patch microstrip antenna elements includes a plurality of cavities (elements 21, figure 2) arranged in a regular pattern laterally across the dielectric substrate (elements 5 and 6, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the dielectric substrate of the corner stacked-patch microstrip antenna elements in the array of Lin as modified to include a plurality of cavities arranged in a regular pattern laterally across the dielectric substrate as suggested by the teachings of Sabielny which can be used when the conductive patch includes a top patch and a bottom patch so that the relative permittivity between the patch elements is significantly reduces which results in a significant reduction of the electromagnetic coupling of the patch elements (paragraph [0010]).

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Comments 
The examiner suggests for the applicant to amend the independent claim to include limitations of the central elements being completely surrounded by the corner and edge elements, and for all of the corner elements to have the same dielectric constant which would overcome the current rejection in view of Lin. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845